UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 97-7060



UNITED STATES OF AMERICA,

                                            Plaintiff - Appellee,

         versus


CARROL SCOTT TRIBBLE,

                                           Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    G. Ross Anderson, Jr., District
Judge. (CR-95-834, CA-97-1380-8-13)


Submitted:   May 28, 1998                  Decided:   June 9, 1998


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christopher Lance Sheek, WELCH & ASSOCIATES, Greenwood, South
Carolina, for Appellant. Harold Watson Gowdy, III, OFFICE OF THE
UNITED STATES ATTORNEY, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carrol Scott Tribble seeks to appeal the district court's

order denying his motion filed under 28 U.S.C.A. § 2255 (West 1994

& Supp. 1998). We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning
of the district court. United States v. Tribble, Nos. CR-95-834,
CA-97-1380-8-13 (D.S.C. July 15, 1997). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                         DISMISSED




                                2